EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Contreras et al. (US 2019/0043531) (published February 7, 2019) discloses: in regard to claim 1, a data storage device (Figure 1), comprising: a slider (525) comprising an embedded contact sensor (paragraph 0041); an electronics module (160); and a plurality of lines disposed between and coupled to the slider and the electronics module (as shown in Figure 2).
However, Contreras et al. does not disclose: in regard to claim 1, wherein at least one line of the plurality of lines is configured to both (a) couple a slider bias voltage to a body of the slider to control a potential of the slider, and (b) provide a signal to the embedded contact sensor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Lam (US 7,072,142) discloses means for providing magnetic field for recording data on a magnetic recording medium, for providing a magnetic bias field for enhancing magnetization switching of the means for providing magnetic fields for recording data on 
Carey et al. (US 2010/0033881) discloses an alternating-current (AC) source operating at a fixed selected frequency and directs AC perpendicularly through the layers of the CPP sensor, with the AC amplitude being high enough to deliberately induce a spin-torque in the CPP sensor's free layer.
Seagle (US 9,378,761) discloses an adjustable bias voltage source for generating a biasing current substantially parallel to the ABS to generate a bias-adjusting transverse magnetic field to adjust the angle between the magnetizations in the absence of an applied magnetic field; and a biasing electrical resistor on the slider and coupled to the bias voltage source.
Shiroishi (US 2013/0335847) discloses an adjustment method for a TFC input power, the bias recording current and the STO driving current is optimized for each temperature area, whereby performance of the microwave assisted element is improved while keeping the reliability in the energized state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688